                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



RANDI LEE WILSON,                                     Case No. 3:17-cv-0768-YY

               Plaintiff,                             OPINION AND ORDER

       v.

GUARDIAN MANAGEMENT, LLC dba
MOUTAIN KNOLL, KRISTINE HERB,
and DOES 1-2,

               Defendants.

Shannon D. Sims, Attorney at Law, 610 SW Alder, Suite 502, Portland, OR 97205. Of Attorneys
for Plaintiff.

Jonathan Henderson and Christopher J. Drotzmann, DAVIS ROTHWELL EARLE & XOCHIHUA, PC,
200 SW Market Street, Suite 1800, Portland, OR 97201-5745. Of Attorneys for Defendants.

Michael H. Simon, District Judge.

       Plaintiff Randi Wilson (“Plaintiff”) brings this lawsuit against Guardian Management,

LLC d/b/a Mountain Knoll (“Guardian”), Kristine Herb, and two John or Jane Does (collectively

“Defendants”). Plaintiff alleges that Guardian negligently allowed its tenants to smoke on its

property, which resulted in a fire damaging Plaintiff’s property. Plaintiff also alleges housing

PAGE 1 – OPINION AND ORDER
discrimination under the federal Fair Housing Act (“FHA”) and its state counterpart. Defendants

move for summary judgment on all of Plaintiff’s claims.

       United States Magistrate Judge Youlee Yim You issued a Findings and Recommendation

in this case on December 12, 2018. ECF 41. Judge You had previously issued a findings and

recommendation recommending that summary judgment be granted against Plaintiff’s

discrimination claim and denied on Plaintiff’s negligence claim. ECF 32. Judge You withdrew

her findings and recommendation and construed Defendant’s objections as a motion for

reconsideration. ECF 35, 37. On reconsideration, Judge You recommended that Defendants’

motion for summary judgment be granted on all claims and that the case be dismissed with

prejudice. Plaintiff filed objections, ECF 43, to which Defendants responded. ECF 45. For the

reasons discussed below, after a de novo review, the Court agrees with the recommendation to

grant summary judgment on all claims, but does not adopt the reasoning related to Plaintiff’s

housing discrimination claims. Accordingly, the Court adopts in part the Findings and

Recommendation.

                                         STANDARDS

A. Federal Magistrates Act

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

PAGE 2 – OPINION AND ORDER
require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Act “does not

preclude further review by the district judge[] sua sponte . . . under a de novo or any other

standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

B. Summary Judgment

       A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party has the burden of establishing the absence of a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court must view

the evidence in the light most favorable to the non-movant and draw all reasonable inferences in

the non-movant’s favor. Clicks Billiards Inc. v. Sixshooters Inc., 251 F.3d 1252, 1257 (9th

Cir. 2001). Although “[c]redibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions, not those of a judge . . . ruling

on a motion for summary judgment,” the “mere existence of a scintilla of evidence in support of

the plaintiff’s position [is] insufficient . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252,

255 (1986). “Where the record taken as a whole could not lead a rational trier of fact to find for

the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (citation and quotation marks omitted).




PAGE 3 – OPINION AND ORDER
C. Housing Discrimination Claims

        The FHA prohibits discriminating against any person by refusing to “sell or rent” a

dwelling or by discriminating “in the terms, conditions, or privileges of sale or rental of a

dwelling, or in the provision of services or facilities in connection therewith, because of race,

color, religion, sex, familial status, or national origin.” 42 U.S.C. § 3604(a)-(b). “FHA claims . . .

may be brought under theories of both disparate treatment and disparate impact.” Comm.

Concerning Cmty. Improvement v. City of Modesto, 583 F.3d 690, 711 (9th Cir. 2009). Courts

“analyze FHA . . . disparate treatment claims under Title VII’s three-stage McDonnell

Douglas/Burdine test.” Gamble v. City of Escondido, 104 F.3d 300, 305 (9th Cir. 1997); see

also McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); Tex. Dep’t of Cmty. Affairs v.

Burdine, 450 U.S. 248 (1981). Accordingly, to establish a prima facie claim of disparate

treatment based on sex (or gender), a plaintiff must first show that: (1) she is a member of a

protected class; (2) she was denied a rental relationship or otherwise treated differently in the

terms, conditions, or privileges of her rental relationship or in the provision of services or

facilities to her as a tenant; and (3) the different treatment was, at least in part, because of her sex

(or gender). See 42 U.S.C. § 3604(b).

        Oregon’s fair housing law, Oregon Revised Statute § 659A.145, mirrors the FHA and the

two statutes are interpreted identically. See Marquard v. New Penn Financial, LLC, 2017

WL 4227685, at *12 (D. Or. Sept. 22, 2017) (citing Fishing Rock Owners’ Ass’n v. Roberts, 6 F.

Supp. 3d 1132, 1138 n.1 (D. Or. 2014)). The Court’s resolution of Plaintiff’s FHA claim will

therefore also decide the outcome of her state law housing discrimination claim.

                                            DISCUSSION

        Plaintiff filed an objection to the Findings and Recommendation. ECF 43. Plaintiff

objects to the portions of the recommendation dismissing Plaintiff’s claims for negligence and

PAGE 4 – OPINION AND ORDER
for housing discrimination under both federal and Oregon fair housing acts. The Court reviews

these issues de novo.

A. Negligence

       Plaintiff objects that Defendants’ arguments relating to negligence raise genuine disputes

of material fact. The Court has reviewed the objections and the record and briefing before Judge

You. After a de novo review, the agrees with Judge You’s reasoning and adopts this portion of

the Findings and Recommendation.

B. Housing Discrimination

       Plaintiff objects to the portion of the Findings and Recommendation concluding that

Plaintiff’s housing discrimination claims be dismissed because Plaintiff’s status as a domestic

violence victim is not a protected class under the FHA. Plaintiff argues that the FHA protects

victims of domestic violence, noting that Housing and Urban Development (“HUD”) enforces

such discriminatory conduct as a violation of the FHA. Plaintiff also cites to a 2011 HUD

memorandum and a consent decree, approved by the U.S. District Court for the District of

Oregon, in which HUD had issued a charge for discrimination against domestic violence victims.

Defendants respond that Plaintiff’s objections are untimely, that the fair housing laws do not

include victims of domestic violence as a protected class, and that, even if they did Plaintiff has

not shown a genuine issue for trial.

       1. Timeliness

       Defendants argue that Plaintiff’s objections to the second Findings and

Recommendations relating to the housing discrimination claims are not timely because Plaintiff

did not originally object to the housing discrimination portion of Judge You’s first Findings and

Recommendation. Judge You, however, withdrew her first Findings and Recommendation.



PAGE 5 – OPINION AND ORDER
Judge You issued a second Findings and Recommendation, with a new deadline for objections.

Plaintiff filed her objections before this second deadline. Accordingly, they are timely.

       2. Victims of Domestic Violence Under the FHA

       The FHA does not expressly include domestic violence victims or survivors as protected

classes. See 42 U.S.C. § 3604(a) (making unlawful discriminatory practices based on “race,

color, religion, sex, familial status, or national origin”). There is, however, substantial case law

and scholarship and suggesting that claims alleging discrimination based on status as a victim of

domestic violence are not per se invalid. These authorities suggest that domestic violence victims

may bring a claim for housing discrimination under the FHA through a theory of sex (sometimes

used interchangeably with gender) discrimination. See, e.g., Dickinson v. Zanesville Metro.

Hous. Auth., 975 F. Supp. 2d 863, 872 (S.D. Ohio 2013) (finding allegations that a property

management company “was aware, or should have been aware, that Plaintiff was the victim of

longstanding and continuing domestic violence . . . could give rise to an inference that ZMHA

acted with intent to discriminate on the basis of gender”); Meister v. Kansas City, 2011

WL 765887, at *6 (D. Kan. Feb. 25, 2011) (noting that “evidence that defendant knew that

domestic violence caused damage to plaintiff’s housing unit would help support a claim that she

was evicted under circumstances giving rise to an inference of sex discrimination”); Cecily Fuhr,

Cause of Action Under Fair Housing Act (42 U.S.C.A. §§ 3601 et seq.) for Discrimination

Against Victim of Domestic Violence 74 Causes of Action 2d 107 (March 2019 update)

(“[C]ourts have held that [sex or gender] discrimination can be shown through disparate

treatment of domestic violence victims compared to other, similarly situated tenants and

applicants for housing.”); Kristen M. Ross, Eviction, Discrimination, and Domestic Violence:

Unfair Housing Practices Against Domestic Violence Survivors, 18 Hastings Women’s L.J. 249,

264 (2007) (“[C]ourts have entertained the notion that victims [of domestic abuse] may [bring] a
PAGE 6 – OPINION AND ORDER
case [under the FHA] for sex discrimination under the theory of disparate treatment and/or

disparate impact.”); Elizabeth M. Whitehorn, Unlawful Evictions of Female Victims of Domestic

Violence: Extending Title VII’s Sex Stereotyping Theories to the Fair Housing Act, 101 Nw. U.

L. Rev. 1419, 1447 (2007) (describing courts that extended “sex stereotyping theories used under

Title VII” to allow “a female victim of domestic violence who has been evicted based on her

abuser’s criminal actions [to] state a claim for sex discrimination under the [FHA]”).

       Moreover, in 2011, then-HUD Deputy Assistant Secretary for Enforcement and Programs

Sara K. Pratt issued a memorandum to HUD agency personnel providing “guidance . . . on

assessing claims by domestic violence victims of housing discrimination under the Fair Housing

Act.”1 The report notes:

               Survivors of domestic violence often face housing discrimination
               because of their history or the acts of their abusers. Congress has
               acknowledged that “women and families across the country are
               being discriminated against, denied access to, and even evicted
               from public and subsidized housing because of their status as
               victims of domestic violence.

Id. The report explains that discrimination against victims of domestic violence “because of their

history or the acts of their abusers” may be illegal under the FHA. Id.

       Although the Ninth Circuit has not yet addressed the issue,2 district courts around the

country have recognized that evicting female tenants who are victims of domestic violence can,


       1
         HUD, Assessing Claims of Housing Discrimination against Victims
of Domestic Violence under the Fair Housing Act (FHA) and the Violence against Women Act
(VAWA), available at http://www.hud.gov/offices/fheo/library/11-domestic-violence-memo-
with-attachment.pdf.
       2
          In an unpublished opinion, the Ninth Circuit declined to address the issue. Creason v.
Sigh, 650 F. App’x 462, 463 n.2 (9th Cir. 2016) (“The district court assumed without deciding
that ‘evicting a tenant with a valid domestic violence defense could constitute discrimination on
the basis of sex in violation of Section 3604’ of the FHA because the majority of domestic
violence victims are women. In light of our disposition, we have no need to address this issue.”).

PAGE 7 – OPINION AND ORDER
in certain circumstances, constitute sex or gender discrimination under the FHA. See

Dickinson, 975 F. Supp. 2d at 872 (finding that evicting a plaintiff when defendant “was aware,

or should have been aware, that Plaintiff was the victim of longstanding and continuing domestic

violence” could support a claim for sex discrimination under the FHA); Creason v. Singh, 2013

WL 6185596, at *1, *4 (N.D. Cal. Nov. 26, 2013) (finding that “the eviction of a tenant because

she is a victim of domestic violence might constitute unlawful [sex] discrimination under the

[FHA]”); Meister, 2011 WL 765887, at *6 (allowing a claim to proceed under a sex

discrimination theory where a plaintiff was “evicted shortly after her husband criminally attacked

[the plaintiff] in [her] apartment”); Bouley v. Young-Sabourin, 394 F. Supp. 2d 675, 678 (D. Vt.

2005) (finding a plaintiff had “demonstrated a prima facie case” for sex discrimination under the

FHA because, “less than 72 hours after the plaintiff’s husband assaulted her,” the defendant

attempted to evict her).

       In Bouley, one of the earlier cases accepting this theory, the district court held that a

plaintiff tenant had demonstrated a prima facie case for housing discrimination where, less

than 72 hours after her husband assaulted her, the defendant landlord attempted to evict her.

Bouley, 394 F. Supp. 2d at 678. Additionally, the court noted that there was evidence suggesting

that the eviction “may have been prompted by the plaintiff’s refusal to discuss religion with the

defendant.” Id. The court concluded that “[t]hese claims, if proven, could constitute unlawful

discrimination under the Fair Housing Act.” Id. Other courts and authorities have followed

Bouley in accepting that under certain circumstances evicting a victim of domestic violence

could amount to sex or gender discrimination in violation of the FHA.

       There are some courts, however, that have dismissed claims of domestic violence victims

under the FHA based simply on the fact that being a domestic violence victim is not itself a



PAGE 8 – OPINION AND ORDER
protected status under the FHA. See, e.g., Delgado v. Morris Cty. Hous. Auth., 2018

WL 5962478, at *5 (D.N.J. Nov. 13, 2018); Barnett v. Pickering, 2010 WL 144359, at *2 (D.

N.H. Jan. 8, 2010). The mere fact that being a victim of domestic violence is not specifically

protected under the FHA, however, is not dispositive. As the authorities discussed above have

noted, being a victim of domestic violence, under certain circumstances, can give rise to a claim

of sex or gender discrimination under the FHA. Thus, summary judgment against Plaintiff’s

housing discrimination claims is not warranted simply because those claims are based on her

status as a domestic violence victim. The relevant inquiry is whether there is a genuine dispute of

material fact regarding whether she has made a prima facie claim for gender or sex

discrimination under the FHA as a result of her status as a domestic violence victim.

       3. Analysis of Plaintiff’s Claim

       Plaintiff asserts that she was discriminated against because Defendant Herb, manager of

Mountain Knolls (the apartment complex in which Plaintiff resided), wanted Plaintiff to vacate

her apartment after an August 2015 domestic violence incident between Plaintiff and her ex-

boyfriend that ended in the ex-boyfriend’s arrest (the “Incident”). Defendants do not dispute that,

after the Incident, Herb communicated to Plaintiff that other tenants in the apartment complex

felt the arrest of Plaintiff’s ex-boyfriend posed a safety risk to the community. It is also

undisputed that Herb emailed Plaintiff—who left to stay with her mother after the incident—to

express concerns that Plaintiff’s apartment had been abandoned. Plaintiff offers no evidence,

however, that Herb took any steps to evict Plaintiff or otherwise pressure her to leave her

apartment. Although Plaintiff subjectively believes Herb’s actions were an attempt to force

Plaintiff to vacate her apartment because of the Incident, neither of Herb’s actions give rise to the




PAGE 9 – OPINION AND ORDER
inference that Herb unlawfully discriminated against Plaintiff because she was a victim of

domestic violence or because of her gender.3

       Plaintiff further claims that she was discriminated against in the terms and conditions of

her rent because Defendants never repaired the damage to Plaintiff’s carpet and closet doors

caused during the Incident. Plaintiff, however, offers no evidence that Defendants made repairs

of similar damage for any other tenants within a similar time frame. It may well be that a

reasonable landlord would repair carpet and closet doors within six months (the damage occurred

in August 2015 and the fire occurred in February 2016, so the window of time for the repairs was

six months). For a claim of disparate treatment, however, Plaintiff must provide some evidence

that she was treated differently than other tenants. Plaintiff offers no evidence relating to repairs

of any other tenant. Accordingly, Plaintiff has not shown that she was treated differently in the

terms and conditions of her unit because of her sex or gender.

       Finally, Plaintiff claims that she was discriminated against when Defendants did not

provide her a replacement unit or storage after her unit was damaged by a fire caused by

neighboring tenant. Although other tenants were provided with alternative units after the fire, it

is undisputed that Plaintiff did not ask whether other units were available or apply to another

property owned by Guardian. Instead, Plaintiff chose to use her renter’s insurance policy to rent

a hotel room. Nor has Plaintiff shown that Defendants sua sponte offered units to other tenants

but did not make the same offer to her. Additionally, Defendants did not tell Plaintiff that she

could not apply to another Guardian-owned property. Because Plaintiff has not shown that she




       3
          Plaintiff also asserts that Herb accused her of intoxication following the Incident.
Plaintiff, however, offers no explanation as to how such an accusation was discriminating against
Plaintiff because of her sex, gender, or status as a victim of domestic violence.

PAGE 10 – OPINION AND ORDER
requested and was denied a rental relationship, or was otherwise treated in differently than other

tenants, she has not shown discriminatory treatment.

       To the extent that Plaintiff’s status as victim of domestic violence might constitute gender

or sex discrimination under the FHA, she has not shown a genuine issue of material fact that she

was discriminated against because of her status as a victim of domestic violence or because of

her sex or gender. Even when considering the facts in the light most favorable to Plaintiff, the

evidence does not support an FHA discrimination claim. Accordingly, summary judgment on

this claim is warranted.

                                         CONCLUSION

       The Court ADOPTS in part Judge You’s Findings and Recommendation (ECF 41), as set

forth herein. Defendants’ motion for summary judgment (ECF 18) is GRANTED.

       IT IS SO ORDERED.

       DATED this 22nd day of April, 2019.


                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 11 – OPINION AND ORDER
